[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 10-12673                     FEB 23, 2011
                                                                  JOHN LEY
                            Non-Argument Calendar
                                                                   CLERK
                          ________________________

                   D.C. Docket No. 4:09-cr-00070-RH-WCS-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

ERIC JEROME REESE, JR.,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                (February 23, 2011)

Before HULL, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:

      Richard A. Greenberg, appointed counsel for Eric Jerome Reese, Jr. in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Reese’s convictions and

sentences are AFFIRMED.




                                         2